 

 

USDC SDNY
DOCUMENT
ELECTRONICALLY FILED

UNITED STATES DISTRICT COURT DOC #:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: MAR 3 2020

teen 8 AR

 

 

 

 

 

 

 

United States of America,

a
18-cr-224 (AJN)
Ali Sadr Hashemi Nejad,
ORDER
Defendant.

 

 

ALISON J. NATHAN, District Judge:

The Court has reviewed the parties’ proposals as to testimony of Mr. Kim that should be
struck in light of the Government’s late disclosures. The Court will adopt the Government’s
more limited striking proposal, coupled with the curative instruction and stipulation regarding
GX 411 already given to the jury. To the extent the defense also wishes to recall Mr. Kim to
cross-examine him further on the late disclosed materials, it may do so. The Government shall
forthwith arrange for Mr. Kim to be available to testify tomorrow afternoon. If the defense

decides not to recall Mr. Kim, defense counsel shall inform the Government immediately.

SO ORDERED.

Dated: March 10, 2020
New York, New York

Ns Qu tor

ALISON J. NATHAN
United States District Judge

 

 

 
